REASONS FOR ALLOWANCE
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:	In interpreting the currently allowed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the closest prior art of record.
	To et al. (United States Patent No. US 10,318,265 B1), hereinafter “To” discloses methods systems, and computer-readable media for implementing template generation for deployable units.  An indication of a deployable unit is received by a catalog system and a deployment template is then generated representing one or more directives for deploying the deployable unit.  The deployment template is generated based at least in part on analysis of the deployable unit by the catalog system.  The deployable unit is deployed to one or more resources of a multi-tenant provider network.  The deployable unit is deployed based at least on part on the directives of the deployment template (See To, Abstract).	More particularly, To teaches that when a deployable unit is submitted to a centralized component such as the above referenced catalog system, a deployment template may be generated for the deployable unit and may represent any of various types of machine images, software products, software installers, batch files, or other sets of program instructions.  The deployment template may further represent (See To, col. 2, l. 63-col. 3, l. 14). 
	However, the prior art of records, individually or in combination, fail to explicitly teach or render obvious the features and limitations of the broadest independent claim (method claim 1), including a method for provisioning individualized application instances, comprising: receiving a request to display an individualized application instance of an application, the request comprising at least one sparse metadata identifier for the application instance; identifying sparse metadata for the application instance based on the at least one sparse metadata identifier; identifying base metadata for the application; generating the application instance based on the identified sparse metadata and the identified base metadata; and causing the application instance to be displayed on a graphical user interface associated with the request.	Each of independent claims 11 and 15 are narrower in scope than independent claim 1, as each of independent claims 11 and 15 perform limitations substantially as described in method claim 1 and also contain additional features than method claim 1; 
	Dependent claims 2-10, 12-14 and 16-20 further limit the allowed independent claims 1, 11 and 15, respectively; therefore, they are also allowed.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441